Citation Nr: 1413943	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-33 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to an increased rating for an anal fissure, evaluated as noncompensable prior to December 28, 2010, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to October 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for diabetes mellitus and a compensable rating for an anal fissure.  

In a January 2011 rating decision, the RO assigned a 10 percent rating for the Veteran's rectal disability, effective from December 28, 2010.

In January 2012, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

The matter of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Giving the Veteran the benefit of the doubt, his anal fissure disability results in occasional involuntary bowl movements necessitating the wearing of pads throughout the appeal period, but does not result in extensive leakage and fairly frequent involuntary bowel movements.



CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the schedular criteria for a 30 percent rating, but not higher, for an anal fissure are met, since December 16, 2008.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7335-7332 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Acting Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability had worsened severity would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, the Veteran was sent a letter in February 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The February 2009 letter provided notice as to how VA assigns an appropriate disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All reasonably identified and available VA and non-VA medical records were obtained.  A review of the Veteran's Virtual VA electronic file reveals VA treatment records, dated from January 2009 to September 2011, pertinent to the increased rating on appeal.  In January 2012, the Veteran provided a signed waiver of initial Agency of Original Jurisdiction (AOJ) review of this evidence.  See 38 C.F.R. § 20.1304(b) (2013).  Thus, the Board will consider these records along with other evidence relevant to the increased rating claim on appeal.

The Veteran was afforded VA examinations in February 2009 and December 2010, in conjunction with his increased rating claim and the examination reports are of record.  The examination reports are adequate for rating purposes.  The records satisfy 38 C.F.R. § 3.326 (2013). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examinations, and his oral and written statements in support of his claim.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Factual Background and Legal Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In the case of an increased rating, a claimant may also experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's statements describing the symptoms of his service-connected rectal disability are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

The record reflects that, in a February 1999 rating decision, the RO granted service connection for an anal fissure that was assigned a noncompensable disability evaluation under Diagnostic Code 7335-7332.

On December 16, 2008, the RO received the Veteran's current claim for a compensable rating.  He reported that a colonoscopy revealed internal hemorrhoids and polyps that were removed.  However, he still had problems with bleeding and pain.

VA and non-VA medical records, dated from November 2007 to January 2011, include the Veteran's complaints of hematochezia, including in April 2008 when seen at the Darnall Army Medical Center.  A May 2008 record from that facility shows that results of a colonoscopy performed at the time showed polyps and internal hemorrhoids.  

A February 2009 VA examination report includes the Veteran's complaints of anal itching and painful bowel movements.  He denied fecal incontinence and had hemorrhoids with mild rectal bleeding 6 to 7 times a year for a day or two.  The Veteran denied rectal prolapse.   On examination, there was no evidence of fecal leakage, anemia, history of colostomy, or anal fissures.  The Veteran had small internal hemorrhoids that were not thrombosed.  They were less than 1 centimeter and reducible.  There was no evidence of bleeding or rectal prolapse.  The diagnosis was anal fissure, resolved, and mild internal hemorrhoids.

VA outpatient records include notations of mild anemia in July 2009 and August 2010.  The records show that, in July 2009, the Veteran reported an intermittent history of hematochezia and had colon polyps shown on a March (May) 2008 colonoscopy.  He was referred to the gastroenterology clinic.  

According to a July 30, 2009 VA gastroenterology clinic record, the Veteran had documented hemorrhoids and his blood was thought likely of rectal outlet.  

In December 2010, the Veteran underwent VA examination.  He gave a history of anal fissure that was surgically treated and temporarily resolved his problems that subsequently returned.  He currently used laxatives and stool softeners.  It was noted that an August 10, 2010 VA outpatient record shows that he had colon polyps and internal hemorrhoids shown on the March (May) 2008 colonoscopy.  A repeat procedure was advised in five years.  He used Miralax as needed.  The Veteran reported occasional rectal bleeding with no history of rectal prolapse.  He had anal itching, burning, diarrhea, pain, and difficulty passing stool.  The Veteran also had hemorrhoids that occasionally bled with no history of thrombosis

The Veteran had mild fecal leakage and denied wearing pads.  He had occasional involuntary bowel movement and occasional bloody discharge.  On examination, there were no hemorrhoids, anorectal fistula, anal or rectal stricture, impaired sphincter, or rectal prolapse.  The Veteran worked as a mail carrier and lost no time from work in the past year.  The examiner diagnosed anal fissure, remote, that had no significant effects on the Veteran's daily activities.

During his January 2012 Board hearing, the Veteran testified that he had leakage that required he keep an extra set of clothing at work and necessitated his wearing a pad.  See Board hearing at pages 12-13 and 14.  He reported that he did not purchase pull ups as that was embarrassing, but used Kotex pads; and, 3 or 4 times a month he had to change the pads 2 to 3 times a day.  Id. at 13, 14-15.  The Veteran worked as a postman and his disability affected his job in that a bathroom was often unavailable.  Id. at 16.  His wife testified to seeing his soiled clothing that he brought home from work.  Id. at 17

The Veteran is rated under Diagnostic Code 7335-7332 as 10 percent disabled. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2013).

Diagnostic Code 7335 directs that a rating be assigned under Diagnostic Code 7332 based on impairment of sphincter control.  Specifically, a 10 percent rating is assigned for constant slight or occasional leakage; a 30 percent rating is assigned when there is evidence of occasional involuntary bowl movements necessitating the wearing of pads; a 60 percent rating is assigned for extensive leakage and fairly frequent involuntary bowel movements; and a 100 percent rating will be assigned when there is evidence of complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Codes 7332, 7335.

The Veteran is competent to report that he has fecal leakage.  See Layno v. Brown, 6 Vet. App. 465 (1994).  During his January 2012 Board hearing, the Veteran asserted that the criteria for a 30 percent rating are met.  See Board hearing transcript at page 14.  The Board agrees.  The Veteran is not only competent in his report of fecal leakage, but credible.  Although he denied having fecal leakage in February 2009, and denied wearing a pad during the December 2010 VA examination, he offered credible testimony before the undersigned to the necessity of using pads several times a month through the appeal period and his wife reported seeing his stained clothing.   

A 60 percent rating is not warranted since the VA examiner, in December 2010, provided an opinion that the disability level was mild.  The 60 percent rating provides for extensive impairment of a higher degree of severity.  Accordingly, the Board finds that the 30 percent rating, but no higher, sought by the Veteran may be granted at this time.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. at 49.  In this case, resolving all doubt in the Veteran's favor, the evidence supports a higher rating of 30 percent since VA received his current increased rating claim on December 16, 2008. 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's anal fissure disability (i.e., fecal leakage) are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for total rating based upon individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the present case, the Veteran has repeatedly told VA clinicians that he works as a mail carrier.  He testified that his disability interfered with his work in that, when he worked, a bathroom was unavailable, but he did not say it prevented him from working.  See Board hearing transcript at page 16.  Thus, further consideration of the Veteran's claim under Rice is not warranted.


ORDER

A 30 percent rating, but no higher, for an anal fissure is granted from December 16, 2008, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran seeks service connection for diabetes mellitus.  He contends that he had high sugar and cholesterol readings in service for which he was sent to dietary classes.  See Board hearing transcript at page 3.  Shortly after his 1998 retirement, he was placed on medication for diabetes.  Id. at 3.

Service treatment records show that, when examined in May 1993, the Veteran's cholesterol was 261, that was considered high.  Laboratory tests performed in March and May 1994 reveal that his cholesterol was 296 and 301, respectively.  

Results of laboratory tests performed in July 1994 at Darnall Army Community Hospital at Fort Hood, Texas (Darnall ACH), reflect the Veteran's increased glucose (114) and cholesterol (292) levels.  When examined for retirement in April 1998, his cholesterol was 312 and his HDL was 9.8.  Hyperlipidemia was noted.  It was also noted that the Veteran was being tried on Mevacor and would be re-evaluated in two months.

The post service medical evidence includes records of the Veteran's treatment at Darnall ACH, with a September 2001 record showing a history of diabetes mellitus.  A November 12, 2007 private treatment record from W.S.M., III, D.O., notes the Veteran's past medical history of non-insulin dependent diabetes mellitus.

But, in May 2010, a VA physician reviewed the Veteran's medical records and said he was prescribed metformin due to a diagnosis of "pre" diabetes and to decrease insulin levels.  The physician opined that there was no laboratory criteria for a diagnosis of diabetes mellitus found.

However, subsequent VA outpatient records, dated to September 2011, describe the Veteran as having diabetes.  See e.g., February 2, 2011 Primary Care record noting assessment of diabetes that was well-controlled on metformin.

According to a January 23, 2012 VA medical record, signed by a staff nurse and the Veteran's treating physician, the Veteran was advised that he was diabetic and metformin was taken to treat the disease.  The record indicates that diabetes was listed in his medical record.

Here, the Board believes a new VA opinion should be obtained to determine if the Veteran has diabetes mellitus that had its onset during his active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Further, a review of the Veteran's Virtual VA electronic file shows that, on January 13, 2012, VA treatment records, dated from January 8, 2009 to January 13, 2012, were received.  However, only records dated to September 6, 2011 are available.  Thus, medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Temple, Texas, dated since September 2011, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Temple, to particularly include laboratory test results, dated since September 2011, and from any additional VA and non-VA medical provider identified by him.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159(e) (2012). 

2. After completing the development requested above, refer the claims file and a copy of this remand to a VA endocrinologist (a clinical evaluation should be scheduled only if deemed warranted by the examiner).  The medical specialist should review the Veteran's service and post service treatment records and address the following:

a. The examiner should opine as to whether the Veteran has had diabetes at any time since December 2007.

b. If so, the examiner should opine as to whether any diabetes mellitus disability shown since the current claim at least as likely as not ((50 percent or greater probability) had its onset in service or is the result of a disease or injury in service or whether such a finding is unlikely (less than a 50 percent probability).

The examiner should provide reasons for these opinions.

The examiner must account for the Veteran's report of symptoms and particularly address (a) whether the laboratory findings in the March 1993 and March and May 1994 service treatment records, on the July 1994 record from Darnall ACH, and the April 1998 retirement examination report, represent the onset of any currently diagnosed diabetes; and (b) the opinions rendered in May 2010 (finding no diagnosis of diabetes in the record) and January 2012 (diagnosing the Veteran with diabetes). 

If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so. The absence of supporting records is not, standing alone, sufficient reason to reject the Veteran's reports.

3. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


